DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
2.	This office action is in response to applicant’s communication filed on 2/17/2022 in response to PTO Office Action mailed on 11/16/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to PTO Office Action mailed on 09/17/2021, Claims 1, 4, 5, 11 and 17 are amended.  Claim 3 is canceled.  As a result, claims 1, 2 and 4-20 are pending in this office action.                                                    Response to Arguments
4.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claim 1 stated as “Thompson discloses a vector tile includes intersecting edges or bounds, belonging to one or more polygon rings. In direct contrast, the recited polygons enclosed roads. Thompson does not make obvious determinations of the first and second polygons, which so enclosed image features…Thompson’s polygons are the objects (e.g., roads) whereas claim 1 requires determining a polygon that encloses represented objects (i.e., the roads)”.
	In response to Applicant’s argument, the Examiner would like to point out in view of Applicant specification [para. [0041]] “The file type(s) of obtained source data (e.g., 68A, 68B, 98A, 98B, etc.) may comprise a main file, an index file, and/or a dBASE table. The shapes may describes vector features, such as by coordinates associated with each point, line(s), and/or polygon(s). In this or another example, the vectors optionally represent objects of a different type. For example, a user may be displayed the type of road, e.g. whether it is a hard paved asphalt surface, concrete, a dirt road, etc., and/or the user may be displayed information”. Thus, Applicant’s polygons can be vector features which are used to represent objects of a different type including roads. The specification is silence on polygons do not represent vector features or objects [e.g. roads]. To advance prosecution, the Examiner has relied on the Iskander reference to teach the argued features. The Iskander reference explicitly disclose a larger boundary box that encloses each of map tiles on a master map. Therefore, the combination of the cited references Thompson and Iskander still discloses the argued feature.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 2-5, 7, 8, 10, 11, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2018/0357797 A1) and in view of Iskander (US 2015/0262398 A1).
Referring to claim 1, Thompson discloses a method for conflating data sources (See para. [0022] and para. [0032], a system receiving inputted map source data from providers and a variety of sources, the received map source data are aggregated in a database and communicated with one or more third party data providers, the providers can be National Aeronautics and Space Administration (NASA), United States Geological survey (USGS), and Digital Globe), comprising:
	obtaining first data from a first source and second data from a second source, wherein the first and second data cover at least a portion of a same spatial region and wherein each of the first and second data comprisies an aerial or satellite image (See para. [0022], para. [0031] and para. [0032] and Figure 1, receiving electronic map source data from data providers and a variety of sources including satellite images, digital street data, building or place data or terrain data and the data sources include NASA, USGS, DigitalGlobe) that is converted to a vectorized list of roads (See para. [0003] para. [0032], para. [0033], the received electronic map source includes aggregated telemetry data stored as vector tiles including streets or roads), 
	determining a first polygon that encloses the roads of the first data and a second polygon that encloses the roads of the second data (See para. [0023]-para. [0025] and [0079] and Figure 9, the polygon encoding module receives polygon point data in integer coordinate form, the polygon encoding module performs a pass of a first variant of the Vatti algorithm and subsequently performs a pass of a second variant of the Vatti algorithm on the received data, determining one or more polygon ring(s) to identify hot pixels (s) of the first polygon and second polygon, the polygon encoding module identifies hot pixels within a vector tile and creates a pixel list that include the pixel locations of intersecting bounds and polygon ring vertices and updates polygon ring point data if additional points should be added to the resulting polygon ring during a pass of the second variant of the Vatti algorithm); wherein the first and second polygons are of different sizes (See para. [0003], para. [0024] and para. [0079], the first and second polygons are different sizes to represent buildings, major road arteries or points of interest, the polygons have different points and points of possible intersecting bounds and the points are the vertices of the polygons);
determining an exterior polygon that [encloses] the first and second polygons (See para. [0023]-para. [0025], para. [0076] and para. [0077] and Figures 8A&8B, determines an exterior ring 800 encloses all discrete points of a first polygon 802 and a second polygon 804.  The Thompson ‘s topology correction module encodes each edge of polygon ring 800 with a correct winding order, the topology correction modules divides polygon ring 800 into two polygons rings 810 and 812);
dividing the exterior polygon into a first plurality of tiles (See para. [0023], para. [0024] and para. [0037], para. [0065] and Figure 5 the polygon encoding module uses Vatti algorithm “snap-round” to perform a Boolean operation, encodes hot pixels into a vector tile which creates a hot pixel list that includes the pixel locations of intersecting bounds and polygon ring vertices, the polygon encoding modules uses winding order associated with a polygon ring describe the relative order in which points within the polygon ring are encoded or drawn into a vector tile for display to a user of client map application) ;
extracting, from each portions of the first and second data, a first and a second set of features, respectively (See para. [0024] and para. [0025]; the polygon encoding modules uses Boolean operation to determine the pixel locations of intersecting bounds of polygon ring vertices to create a hot pixel list);
See para. [0025]-para. [0027] identify by a topology correction model invalid areas within a polygon ring to generate valid polygon rings with pixel locations, the topology correction module uses a set of rules to define ambiguous areas within a polygon ring, such as those found in self-intersecting polygon rings, overlapping polygon rings, polygon rings including a chain of holes and/or polygon rings that include complex intersections, selecting a second set of tiles [valid polygon rings with pixel locations] based on invalid areas within a polygon ring, the invalid area is based on a set of rules which define ambiguous areas within a polygon ring); 
	Thompson may determine a larger or smaller polygon ring that encloses the first and second polygons with first and second set of points.
Iskander discloses determining a first polygon that encloses the roads or map tiles of the first data and a second polygon that encloses the roads or map tiles of the second data, determining a polygon that larger than each of the first or second map tiles; dividing the larger polygon into a first plurality of tiles, each belonging to a different portion (See para. [0023], para. [0026]-para. [0028], Figures 4 and 5, determining a larger bounding box around polygon object 410 includes map tiles 412 or determining a larger bounding box around polygon object 520 includes map tiles 522); wherein the first and second polygons are in different sizes (See para. [0005], para. [0015], the polygons have different polygonal perimeters, the perimeters can be trapezoids, rhombuses or rectangles);
overlaying each of the first plurality of tiles over a corresponding portion of each of the first and second data (See para. [0029] and para. [0030], the system overlays master maps over tiles of the first bounding box and the second bounding box); extracting from each of the portions of the first and second data, a first and a second set of features (See para. [0030] and para. [0031], the system obtains portions [map section view location] of the first bounding and second bounding boxes to determine intersection of the two map section views bounding boxes), comparing the first set of features extracted from each of the portions of the first data within the second set of features extracted from the corresponding portion of the second data; computing for each of the comparisons, an [intersection] level (See para. [0030] and para. [0031], the system obtains portions [map section view location] of the first bounding and second bounding boxes to determine intersection of the two map section views bounding boxes); 
selecting from the first plurality of tiles based on at least one of the computed [intersection] level, satisfying a set of criteria, a second set of tiles (See para. [0030]-and para. [0034], Figures 6A&6B, the system selects a current intersection row to be the upper most row of master map tiles overlaid by the intersection) and outputting each of the second set of tiles overlaying a representation of a respective portion of the first data and/or a representation of respective portion of the second data (See para. [0023], para. [0026]-para. [0029], Figures 4 and 5, displaying a master map 530 with second set of tiles 522 intersecting/overlaying map tiles 512).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Thompson‘s system to output each of the second tiles overlay a representation of a respective portion of the first data. Skilled artisan would have been motivated to present a small fraction of map titles that are only interested to user for viewing (See Iskander, para [0002]) In addition both references (Islander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as analyzing geospatial data using geometric map tiles. This close relation between both references highly suggests an expectation of success.
	As to claim 2, Thompson discloses determining, based on the disagreement levels, an order (See para. [0065], [0066], para. [0074] and Figure 5, determining a CCW winding order or CW winding order based on the invalid levels or disagreement levels for two overlapping polygons, overlapping polygons are considered disagreement or invalid, note the CW or CCW order is in relation to the integer coordinate plane within the vector tile for display to a user of client map application 108).
Iskander discloses determining a first polygon that encloses all features of the first data and a second polygon that encloses all features of the second data determining a larger polygon that encloses each of the first or second map tiles; dividing the larger polygon into a first plurality of tiles (See para. [0023], para. [0026]-para. [0028], Figures 4 and 5, determining a larger bounding box around polygon object 410 includes map tiles 412 or determining a larger bounding box around polygon object 520 includes map tiles 522); wherein the first and second polygons are in different sizes (See para. [0005], para.[0015], the polygons have different polygonal perimeters, the perimeters can be trapezoids, rhombuses or rectangles) and outputting each of the second set of tiles overlaying a representation of a respective portion of the first data and/or a representation of respective portion of the second data (See para. [0023], para. [0026]-para. [0029], Figures 4 and 5, displaying a master map 530 with second set of tiles 522 intersecting/overlaying map tiles 512 ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Thompson‘s system to output each of the second tiles overlay a representation of a respective portion of the first data. Skilled artisan would have been motivated to present a small fraction of map titles that are only interested to user for viewing (See Iskander, para [0002]) In addition both references (Islander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as analyzing geospatial data using geometric map tiles. This close relation between both references highly suggests an expectation of success.
As to claim 3, Thompson discloses wherein the computation is performed for each pair of the first and second sets of features in a same tile-positioning of the division (See para. [0065], para.[0066], para. [0074] and Figure 5, determining a CCW winding order or CW winding order based on the invalid levels or disagreement levels for two overlapping polygons, the CW or CCW order is in relation to the integer coordinate plane within the vector tile [e.g. same tile] for display to a user of client map application 108, note in row D in Figure 5, dividing a large solid polygon into a valid set of mutlipolygons that does not contain overlapping polygons).
	As to claim 4, Thompson discloses responsive to a determination that a geographic information system (GIS) software (See para. [0003], para. [0018], para. [0043] and Figure 1, the server is coupled to a database, a GPS satellite, a mapping application communicating with a mobile computing device includes client map application which is software that displays geographic map tiles, the geographical map representing spatial aspects of a given geographical area comprised of polygons arranged within a coordinate system to provide user with an accurate representation of buildings, major road arteries or etc.) is operable to automatically reconcile a difference between the each pair of the first and second set of features, automatically reconciling the differences (See para. [0027], the topology correction module corrects or reconcile invalid areas within a polygon ring in order to generate valid polygon rings).
	As to claim 5, Thomas discloses wherein the one or more tiles are displayed to a user of a user interface of a GIS software application (See para. [0003], para. [0018], para. [0043] and Figure 1, the server is coupled to a database, a GPS satellite, a mapping application communicating with a mobile computing device includes client map application which is software that displays geographic map tiles, the geographical map representing spatial aspects of a given geographical area comprised of polygons arranged within a coordinate system to provide user with an accurate representation of buildings, major road arteries or etc.).
As to claim 7, Thompson discloses displaying, to the user, the first plurality of the tiles overlaying a representation of the first data and/or a representation of the second data (See para. [0065], [0066], para. [0074] and Figure 5, determining a CCW winding order or CW winding order based on the invalid levels or disagreement levels for two overlapping polygons, overlapping polygons are considered disagreement or invalid, note the CW or CCW order is in relation to the integer coordinate plane within the vector tile for display to a user of client map application 108).
As to claim 8, Thompson discloses wherein the overlaying is performed by GIS software displaying each of the one or more tiles using a color, texture, or shading that is selected based on the respective disagreement level (See para. [0065] and para. [0066] and Figure 5, different shading intensity [e.g. white, medium and dark] representing the two overlapping polygons).
As to claim 10, Thompson discloses determining whether an overlapping region exists between the first and second polygons (See para. [0064]- para.[0066], para. [0074] and Figures 4, 5,  using snap-rounding bounds to integer coordinate to  determine intersecting/overlapping bounds, when there are overlapping polygons, the system determines a CCW winding order or CW winding order based on the invalid levels or disagreement levels for two overlapping polygons, the CW or CCW order is in relation to the integer coordinate plane within the vector tile  [e.g. same tile] for display to a user of client map application 108), wherein the determination of the polygon is performed responsive to the determination that the overlapping region exists (See para. [0066] and Figure 5, determining a larger polygon or a solid polygon resulting in two overlapping polygons).
In addition, Iskandar discloses determining a larger polygon that encloses each of the first or second map tiles; dividing the larger polygon into a first plurality of tiles (See para. [0023], para. [0026]-para. [0028], Figures 4 and 5, determining a larger bounding box around polygon object 410 includes map tiles 412 or determining a larger bounding box around polygon object 520 includes map tiles 522).Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Thompson‘s system to output each of the second tiles overlay a representation of a respective portion of the first data. Skilled artisan would have been motivated to present a small fraction of map titles that are only interested to user for viewing (See Iskander, para [0002]) In addition both references (Islander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as analyzing geospatial data using geometric map tiles. This close relation between both references highly suggests an expectation of success.

Referring to claim 11, Thompson discloses a non-transitory medium (See para. [0051] and Figure 2), computer-readable medium comprising instructions executable by at least one processor to perform a method (See para. [0051] the medium includes instructions that can be read into main memory), the method comprising:
	determining a first polygon that encloses objects of first data and a second polygon that encloses objects of second data (See para. [0023]-para. [0025] and [0079] and Figure 9, the polygon encoding module receives polygon point data in integer coordinate form, the polygon encoding module performs a pass of a first variant of the Vatti algorithm and subsequently performs a pass of a second variant of the Vatti algorithm on the received data, determining one or more polygon ring(s) to identify hot pixels (s) of the first polygon and second polygon, the polygon encoding module identifies hot pixels within a vector tile and creates a pixel list that include the pixel locations of intersecting bounds and polygon ring vertices and updates polygon ring point data if additional points should be added to the resulting polygon ring during a pass of the second variant of the Vatti algorithm); wherein the first and second data cover at least a portion of a same spatial region and wherein each of the first and second data is an aerial or satellite image  (See para. [0022], para. [0031] and para. [0032] and Figure 1, receiving electronic map source data from data providers and a variety of sources including satellite images, digital street data, building or place data or terrain data and the data sources include NASA, USGS, DigitalGlobe) that is converted to a vectorized list of roads (See para. [0003] para. [0032], para. [0033], the received electronic map source includes aggregated telemetry data stored as vector tiles including streets or roads), 
determining an exterior polygon that encloses each of the first and second polygons (See para. [0023]-para. [0025], para. [0076] and para. [0077] and Figures 8A&8B, determines an exterior ring 800 encloses all discrete points of a first polygon 802 and a second polygon 804.  The Thompson ‘s topology correction module encodes each edge of polygon ring 800 with a correct winding order, the topology correction modules divides polygon ring 800 into two polygons rings 810 and 812);
	dividing the exterior polygon into a plurality of tiles (See para. [0023], para. [0024] and para. [0037], para. [0065] and Figure 5 the polygon encoding module uses Vatti algorithm “snap-round” to perform a Boolean operation, encodes hot pixels into a vector tile which creates a hot pixel list that includes the pixel locations of intersecting bounds and polygon ring vertices, the polygon encoding modules uses winding order associated with a polygon ring describe the relative order in which points within the polygon ring are encoded or drawn into a vector tile for display to a user of client map application);
	computing, for of comparisons, a disagreement level (See para. [0062] and para. [0063], determining line 400 represents a bound of an additional polygon that intersections with current polygon ring dotted line 402 and 408 within pixel 404, the polygon encoding module identifies each intersection of bounds and adds pixel to a hot pixel list and obtains invalid polygon region within the tile using CCW winding order or CW ordering, the polygon encoding module representing bound has been broken into lines 410, 412 that each connect at integer coordinate 406, interesting bounds 4402 and 408 are estimated using snap-rounded to integer coordinate 406 based on the hot pixel point position);
	identifying one or more of the tiles with respect to which the disagreement level satisfies a criterion (See para. [0025]-para. [0027] the identify by a topology correction models invalid areas within a polygon ring to generate valid polygon rings with pixel locations, the topology correction module uses a set of rules to define ambitious areas within a polygon ring, such as those found in self-intersecting polygon rings, overlapping polygon rings, polygon rings including a chain of holes and/or polygon rings that include complex intersections); and
	displaying, to a user in one of the one or more identified tiles, features of a respective portion of the first data and features of a respective portion of the second data (See para. [0066] and Figure 5, displaying an exterior ring with a CCW winding order to produce a solid polygon to cover two overlapping solid polygons to the user of client map application 108, note in para. [0003], the geographical map representing spatial aspects of a given geographical area comprised of polygons arranged within a coordinate system to provide user with an accurate representation of features such as buildings, major road arteries or etc.).
Thompson may determine a larger or smaller polygon ring that encloses the first and second polygons with first and second set of points.
Iskander discloses determining a first polygon that encloses the roads or map tiles of the first data and a second polygon that encloses the roads or map tiles of the second data, determining a polygon that larger than each of the first or second map tiles; dividing the larger polygon into a first plurality of tiles, each belonging to a different portion (See para. [0023], para. [0026]-para. [0028], Figures 4 and 5, determining a larger bounding box around polygon object 410 includes map tiles 412 or determining a larger bounding box around polygon object 520 includes map tiles 522); wherein the first and second polygons are in different sizes (See para. [0005], para. [0015], the polygons have different polygonal perimeters, the perimeters can be trapezoids, rhombuses or rectangles);
overlaying each of the first plurality of tiles over a corresponding portion of each of the first and second data (See para. [0029] and para. [0030], the system overlays master maps over tiles of the first bounding box and the second bounding box); comparing the first set of features extracted from each of the portions of the first data within the second set of features extracted from the corresponding portion of the second data; computing for each of the comparisons, an [intersection] level (See para. [0030] and para. [0031], the system obtains portions [map section view location] of the first bounding and second bounding boxes to determine intersection of the two map section views bounding boxes); 
selecting a second set tiles from the first plurality of tiles based on at least one of the computed [intersection] level that satisfying a criteria (See para. [0030]-and para. [0034], Figures 6A&6B, the system selects a current intersection row to be the upper most row of master map tiles overlaid by the intersection) and display, to a user in one of the selected tiles being overlaid features of the first data and features of a respective portion of the second data (See para. [0023], para. [0026]-para. [0029], Figures 4 and 5, displaying a master map 530 with second set of tiles 522 intersecting/overlaying map tiles 512).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Thompson‘s system to output each of the second tiles overlay a representation of a respective portion of the first data. Skilled artisan would have been motivated to present a small fraction of map titles that are only interested to user for viewing (See Iskander, para [0002]) In addition both references (Islander and Thompson) teach features that are directed to analogous art and they are directed 
As to claim 13, Thompson discloses wherein each of the first and second data is an aerial or satellite image that is converted to a vectorized list of roads, each of the features comprising a vertex or edge (See para. [0003], para. [0018], para. [0043], para. [0059] and Figures 1 and 3A, the client map application which is software that displays geographic map tiles, the geographical map representing spatial aspects of a given geographical area comprised of polygons arranged within a coordinate system to provide user with an accurate representation of buildings, major road arteries or etc., the polygon encoding module uses the polygon point data to identify local minima and local maxima for polygon ring, a local minima is defined as a vertex in which both of the edges extending from the vertex (e.g. on the left and right sides ) connect to vertices that are below the local minimum).
	As to claim 14, Thompson discloses wherein each of the first and second data is a geometry file (See para. [0031], the datasets can be stored as columnar data in a relational database or as flat files, the datasets represent map source data, telemetry data, polygon point data, hot pixel data).
As to claim 15, Thompson discloses wherein GIS software is used to display each of the one or more tiles using a color, texture, or shading that overlays a representation of the first data and/or a representation of the second data. (See para. [0065] and para. [0066] and Figure 5, different shading intensity [e.g. white, medium and dark] representing the two overlapping polygons).
 	Referring to claim 17, Thompson discloses a non-transitory, computer-readable medium (See para. [0051] and Figure 2) comprising instructions executable by at least one See para. [0051] the medium includes instructions that can be read into main memory), the method comprising:
determining a first polygon that encloses all objects of first data and a second polygon that encloses all objects of second data (See para. [0023]-para. [0025] and [0079] and Figure 9, the polygon encoding module receives polygon point data in integer coordinate form, the polygon encoding module performs a pass of a first variant of the Vatti algorithm and subsequently performs a pass of a second variant of the Vatti algorithm on the received data, determining one or more polygon ring(s) to identify hot pixels (s) of the first polygon and second polygon, the polygon encoding module identifies hot pixels within a vector tile and creates a pixel list that include the pixel locations of intersecting bounds and polygon ring vertices and updates polygon ring point data if additional points should be added to the resulting polygon ring during a pass of the second variant of the Vatti algorithm); and wherein each of the first and second data is an aerial or satellite image  (See para. [0022], para. [0031] and para. [0032] and Figure 1, receiving electronic map source data from data providers and a variety of sources including satellite images, digital street data, building or place data or terrain data and the data sources include NASA, USGS, DigitalGlobe) that is converted to a vectorized list of roads (See para. [0003] para. [0032], para. [0033], the received electronic map source includes aggregated telemetry data stored as vector tiles including streets or roads) and wherein the first and second polygons are of different sizes (See para. [0003], the first and second polygons are different sizes to represent buildings, major road arteries or points of interest);
	determining a exterior polygon that encloses each the first and second polygons (See para. [0023]-para. [0025], determining an updated polygon ring when he polygon encoding module creates an additional point for inclusion in the resulting polygon ring);
	dividing the exterior polygon into a first plurality of tiles (See para. [0023], para. [0024] and para. [0037], para. [0065] and Figure 5 the polygon encoding module uses Vatti algorithm “snap-round” to perform a Boolean operation, encodes hot pixels into a vector tile which creates a hot pixel list that includes the pixel locations of intersecting bounds and polygon ring vertices, the polygon encoding modules uses winding order associated with a polygon ring describe the relative order in which points within the polygon ring are encoded or drawn into a vector tile for display to a user of client map application);
	computing, for each pair of sets of features associated with a same tile, a disagreement level (See para. [0062] and para. [0063], determining line 400 represents a bound of an additional polygon that intersections with current polygon ring dotted line 402 and 408 within pixel 404, the polygon encoding module identifies each intersection of bounds and adds pixel to a hot pixel list and obtains invalid polygon region within the tile using CCW winding order or CW ordering, the polygon encoding module representing bound has been broken into lines 410, 412 that each connect at integer coordinate 406, interesting bounds 4402 and 408 are estimated using snap-rounded to integer coordinate 406 based on the hot pixel point position);
	identifying a second plurality of the tiles with respect to which the disagreement levels satisfy a set of criteria (See para. [0025]-para. [0027] identify by a topology correction models invalid areas within a polygon ring to generate valid polygon rings with pixel locations, the topology correction module uses a set of rules to define ambitious areas within a polygon ring, such as those found in self-intersecting polygon rings, overlapping polygon rings, polygon rings including a chain of holes and/or polygon rings that include complex intersections); and
displaying, to a user, the second plurality of tiles overlaying representations of the first data and the second data (See para. [0066] and Figure 5, displaying an exterior ring with a CCW winding order to produce a solid polygon to cover two overlapping solid polygons to the user of client map application 108).

Iskander discloses determining a first polygon that encloses the roads or map tiles of the first data and a second polygon that encloses the roads or map tiles of the second data, determining a polygon that larger than each of the first or second map tiles; dividing the larger polygon into a first plurality of tiles, each belonging to a different portion (See para. [0023], para. [0026]-para. [0028], Figures 4 and 5, determining a larger bounding box around polygon object 410 includes map tiles 412 or determining a larger bounding box around polygon object 520 includes map tiles 522); wherein the first and second polygons are in different sizes (See para. [0005], para. [0015], the polygons have different polygonal perimeters, the perimeters can be trapezoids, rhombuses or rectangles);
overlaying each of the first plurality of tiles over a corresponding portion of each of the first and second data (See para. [0029] and para. [0030], the system overlays master maps over tiles of the first bounding box and the second bounding box); comparing the first set of features extracted from each of the portions of the first data within the second set of features extracted from the corresponding portion of the second data; computing for each of the comparisons, an [intersection] level (See para. [0030] and para. [0031], the system obtains portions [map section view location] of the first bounding and second bounding boxes to determine intersection of the two map section views bounding boxes); 
selecting a second set tiles from the first plurality of tiles based on at least one of the computed [intersection] level that satisfying a criteria (See para. [0030]-and para. [0034], Figures 6A&6B, the system selects a current intersection row to be the upper most row of master map tiles overlaid by the intersection) and display, to a user in one of the selected tiles being overlaid features of the first data and features of a respective portion of the second data (See para. [0023], para. [0026]-para. [0029], Figures 4 and 5, displaying a master map 530 with second set of tiles 522 intersecting/overlaying map tiles 512).

As to claim 19, Thompson discloses forming a road dataset by combining road lines extracted from a hand-drawn surveyor’s map (See para. [0032], para.[0033], the electronic map data is provided either directly or indirectly to client map applications using an API, the electronic map data, note the user can upload map data to the client map application), road lines extracted from automobile GPS records, and road lines extracted from aerial imagery (See para. [0031]- para. [0033] and para. [0035], using aggregated telemetry data to extract variety of additional information including vector tiles, traffic patterns, turn restrictions, speed limits, streets and any other formation related to electronic maps, the telemetry data included mobile device GPS signals or records).
	As to claim 20, Thompson discloses wherein the first and second data are geometry files (See para. [0031], the datasets can be stored as columnar data in a relational database or as flat files, the datasets represent map source data, telemetry data, polygon point data, hot pixel data) and are combined to create third data that reconciles differences between the first and second data resulting in a more accurate representation of roads (See para. [0003], para. [0079] and Figure 9, the geographical map representing spatial aspects of a given geographical area comprised of polygons arranged within a coordinate system to provide user with an accurate representation of  features such as buildings, major road arteries or etc., the correction module 122 corrects 950 the topology associated with the one or more rings, such as polygons [e.g. roads or streets] that intersect themselves, polygons that intersect each other, polygons [e.g. roads or streets] that include a chain of holes, and/or polygons that include complex intersections. The topology correction module 122 provides 960 the corrected polygon rings [e.g. data points of the roads or streets] to the display device in the client map application 108).
6.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2018/0357797 A1) and in view of Iskander (US 2015/0262398 A1) and further in view of Cervelli (US 2013/0076732 A1).
 	As to claim 6, Thompson does not explicitly disclose the user interface is configured to facilitate edits.
	However, Cervelli discloses wherein the user interface is configured to facilitate edits of the first data or the second data for manually reconciling differences (See para. [0002] and para. [0040] and para. [0042], accepting user input to edit a specified number of vertices for data for a first polygon or a second polygon).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Cervell’s polygon simplification method in the Thompson system. Skilled artisan would have been motivated to modify Thompson’s user interface to allow user editing to simplify a polygon as geometric shapes become more complex, with hundreds, thousands, or even millions or more vertices, performing these specialized operations may consume large amounts of resources.  Due to intense demands on the resources, hardware or software may fail before completing a specialized operation on a polygon with over 10,000 vertices (See Cervelli, para. [0006]-para. [0008]). In addition, both references (Cervelli, Iskander and Thompson) teach features that are 
	As to claim 12, Thompson discloses obtaining the division via a user interface (See para. [0065], para. [0066] and Figure 5, dividing a large solid polygon into a valid set of mutlipolygons that does not contain overlapping polygons) does not explicitly disclose obtaining user-provided dimensions of the plurality of tiles.
	Cervelli discloses obtaining user-provided dimensions of the plurality of tiles (See para. [0081], the user can provide an input polygon that formed by a projection of a three-dimensional surface onto a plane, the resulting simplified polygon can then be mapped back onto the three-dimensional surface).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Cervell’s polygon simplification method in the Thompson system. Skilled artisan would have been motivated to modify Thompson’s user interface to allow user-provided dimensions to simplify a polygon as geometric shapes become more complex, with hundreds, thousands, or even millions or more vertices, performing these specialized operations may consume large amounts of resources.  Due to intense demands on the resources, hardware or software may fail before completing a specialized operation on a polygon with over 10,000 vertices (See Cervelli, para. [0006] and para. [0007]). In addition, both references (Cervelli, Iskander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as analyzing geospatial data using geometric figures. This close relation between both references highly suggests an expectation of success.
As to claim 18, Thompson discloses using chunking, filtering or anonymization to remove the first data and the second plurality of tiles (See para. [0036], using chunking to remove or obscure start points, end points, or other telemetry data into any size), the second data but does not explicitly disclose the first data, the second data, and the second plurality of tiles is selectable for removal from the display.
Cervelli discloses the first data, the second data, and the second plurality of tiles is selectable for removal from the display (See para. [0040], the user can select a specified number of vertices and remove any vertex that exceed than the specified number of vertices).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Cervell’s polygon simplification method in the Thompson system. Skilled artisan would have been motivated to modify Thompson’s user interface to allow user editing to simplify a polygon as geometric shapes become more complex, with hundreds, thousands, or even millions or more vertices, performing these specialized operations may consume large amounts of resources.  Due to intense demands on the resources, hardware or software may fail before completing a specialized operation on a polygon with over 10,000 vertices (See Cervelli, para. [0006] and para. [0007]). In addition, both references (Cervelli, Iskander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as analyzing geospatial data using geometric figures. This close relation between both references highly suggests an expectation of success.
7.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2018/0357797 A1) and in view of Iskander (US 2015/0262398 A1) and further in view of Kankainen et al (2011/0161875 A1).

As to claims 9 and 16, Thompson in view of Cervelli does not explicitly obtaining a configuration setting for individually toggling display of the overlaying from the user.
However, Kankainen discloses obtaining a configuration setting for individually toggling display of the overlaying from the user (See para. [0053], the user can select overlapping or obscured a group of elements or other mapping information to toggle the display).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Kankainen’s polygon simplification method in the Thompson system. Skilled artisan would have been motivated to modify Thompson’s user interface to allow user to toggling display to declutter map information on a display without needing the user to make a specific selection (See Kankainen, para. [0053]). In addition, all references (Kankainen, Iskander and Thompson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as outputting information on a mapping display. This close relation between both references highly suggests an expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YUK TING CHOI/Primary Examiner, Art Unit 2153